Citation Nr: 1755332	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-02 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for left foot pes planus.

5.  Entitlement to service connection for paronychia of the left great toe.

6.  Entitlement to service connection for cluster headaches.

7.  Entitlement to service connection for chronic diarrhea.

8.  Entitlement to an initial rating in excess of 20 percent for a service-connected lumbar spine disability.

9.  Entitlement to an initial rating in excess of 10 percent for service-connected left lower extremity radiculopathy.

10.  Entitlement to a rating in excess of 10 percent for service-connected insomnia.

11.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for a period of convalescence following lumbar spine surgery.  


REPRESENTATION

Veteran represented by:	James J. Perciavalle, Agent


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from December 2008 to May 2012 in the United States Army. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from September 2012 and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Baltimore, Maryland and Wichita, Kansas.  

In June 2015, the Board remanded the issues to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

The issues of entitlement to service connection for a cervical spine disorder, bilateral knee disorder, headaches, and diarrhea; increased ratings for a lumbar spine disability, left lower extremity radiculopathy, and insomnia; and a temporary total evaluation , are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's left hip symptomatology has been attributed to his service-connected left lower extremity radiculopathy; he does not have a separate left hip joint disorder.

2.  The Veteran does not have left foot pes planus.

3.  The Veteran does not have paronychia of the left great toe.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.14 (2017).

2.  The criteria for service connection for left foot pes planus have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for paronychia of the left great toe have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In addition, the Board finds there has been substantial compliance with its June 2015 remand directives in conjunction with the claims herein decided.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017). 

VA shall consider all information and lay and medical evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


1.  Left Hip

The Veteran contends that he has a left hip disorder that was incurred in service when he injured his low back.  

The Veteran's service treatment records indicate that in August 2010, he complained of pain in the lower back with associated pain in the left hip and both knees.  He stated that he was seen three days previously for physical therapy and that the chiropractor "popped" his back and that he had been experiencing more pain since this incident.  On physical examination, the left side of the lumbosacral joint showed tenderness on palpation.  The assessment was lumbago (low back pain).  In September 2010, he complained of low back pain radiating into the left hip for the past several months.  It was noted that the Veteran had chronic low back pain with radiculopathy into the left leg.

During an October 2011 VA examination, the Veteran complained of low back pain radiating down the outer aspect of the left leg.  He described the left leg pain as "excruciating."  He denied any muscle or joint pain.  Motor function examination indicated that hip flexion was 4/5 on the left side and 5/5 on the right side.  The diagnosis was degenerative disc disease of the lumbar spine with radiculopathy of the left lower extremity.

The February 2012 Physical Evaluation Board Proceedings indicated that the Veteran had degenerative disc disease of the lumbar spine with radiculopathy of the left lower extremity.  No separate left hip disorder was noted.

During an October 2013 VA examination, the Veteran reported that he hurt his left hip when he injured his back in 2009.  He stated that he was not treated for his hip, but that his hip continued to be sore.   On physical examination, range of motion of the left hip was limited to 90 degrees of flexion; he had greater than 5 degrees of extension; and there was no objective evidence of painful motion.  The examiner indicated that he considered the Veteran's normal range of motion to be 110 degrees of flexion due to deconditioning.  Muscle strength testing of left hip flexion, extension, and abduction was 4/5 (active movement against some resistance).  It was noted that the Veteran believed the reduced strength and range of motion in his left leg was secondary to his back and there was no specific joint condition identified.  It was also noted that the left hip pain was radicular in nature.  X-rays and bone density scan of the left hip were normal.  The examiner opined that the Veteran's left hip pain was pain that radiated from his back and was actually radiculopathy.  She also opined that limited ranged range of motion was also secondary to back pain and that the Veteran did not have a separate left hip joint disability.

In this case, the medical evidence indicates that the Veteran's left hip symptomatology is related to his service-connected left lower extremity radiculopathy.  As there is no separate left knee disability for which service connection can be awarded, the claim must be denied.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

2.  Left Foot Pes Planus and Left Toe Paronychia

The Veteran contends that he has left foot pes planus and paronychia of the left great toe that were incurred in service.

The Veteran's service treatment records indicate that in October 2010, he complained of a painful ingrown toenail of his left big toe.  On physical examination, it was noted that the Veteran had pes planus of the left foot, and a painful ingrown toenail of the left first toe with swollen periungual tissue.  It was also noted that the right leg was shorter than the left leg.  The assessment was paronychia, congenital lower limb reduction deformity, and ingrowing nail.  
In addition, it was noted that the left foot pronated in stance, likely secondary to having a longer left leg.  It was recommended that he try a right heel lift and over-the-counter orthotics.  

The October 2011 VA general medical examination did not indicate that there were any complaints relating to the feet and did not note any abnormalities with respect to the feet.  

The October 2013 VA examination indicates that the Veteran's left foot was normal.  The examiner noted "left foot pes planus - resolved without evidence per radiograph now."  X-rays of the left foot showed no evidence of pes planus.   

Whether service connection is claimed on direct, presumptive, or secondary basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich, 104 F.3d at 1328; see also Brammer, 3 Vet. App. at 225. The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The evidence indicates that the Veteran had an ingrown toenail and paronychia of the left great toe; however, the condition was acute and transitory.  There is no medical evidence of the condition since the Veteran's separation from service.  

Regarding pes planus, the Board finds the VA examiner's opinion the most probative evidence on record as to whether the Veteran has current pes planus of the left foot.  The VA examination included X-rays that were not taken at the time pes planus was noted in October 2010.  Furthermore, the VA examiner reviewed the Veteran's medical history, considered his lay assertions, and provided rationale for the opinion.  


3.  Conclusion 

The Board has considered the evidence of record, lay and medical.  With regard to the lay evidence of record, the Veteran is competent to describe what he has personally observed or experienced; however, the ultimate questions of diagnoses and etiology in this case extend beyond an immediately observable cause-and-effect relationship and are beyond the competence of a lay witness.  In any event, the Board finds that the specific, reasoned opinions of the October 2013 VA examiner are of greater probative weight than the more general lay assertions in this regard.  The examiner has training, knowledge, and expertise on which he relied to form his opinions, and he provided rationale for the conclusions reached.

The Board is grateful for the Veteran's honorable service; however, given the record before it, the Board finds that evidence with regard to these claims does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the claims of service connection for a left hip disorder, left foot pes planus, and paronychia of the left great toe must be denied.


ORDER

Service connection for a left hip disorder is denied.

Service connection for left foot pes planus is denied.

Service connection for left great toe paronychia is denied.


	(CONTINUED ON NEXT PAGE)

REMAND

1.  Cervical Spine

The Veteran asserts that his cervical spine disorder was incurred in or is related to service.  During service, in August 2011, the Veteran complained of neck and back pain while wearing full gear and Kevlar for long periods of time.  It was noted that the Veteran had lumbar disc degeneration and lumbago; however, no findings were made related to the neck.  

A VA examination was conducted in October 2013, and a CT scan showed C4-5 subluxation.  The examiner opined that the condition was less likely than not related to the Veteran's complaint of neck pain in service because there was only one notation of cervical pain.  The examiner also opined that the cervical spine disorder was not related to the Veteran's service-connected lumbar spine disorder, but provided no rationale.  

In this case, the Board finds that a remand is necessary for a supplemental VA medical opinion.  The examiner based her opinion on the lack of documentation during service of neck pain, without explaining the significance or addressing the Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting the lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  


2.  Bilateral Knees

The Veteran asserts that he has a bilateral knee disorder related to his military service.  His service treatment records indicate that in August 2010, he complained of back pain and associated pain in the left hip and both knees.  The Board observes that the Veteran was afforded a VA examination in connection with his left hip claim, but not his bilateral knee claim.  Given his complaints of knee pain in service and shortly after separation from service, the Board finds that a remand is necessary for a VA examination.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).


3.  Headaches and Diarrhea

The Veteran asserts that his chronic headaches and diarrhea began after lumbar spine surgery in August 2012.  

VA examinations were conducted in October 2013.  The examiner diagnosed the Veteran with cluster headaches and "subjective diarrhea." The examiner noted that the Veteran had a bout of diarrhea during service that was acute and transitory.  She also opined that the Veteran's diarrhea was "subjective" in nature and not caused by his lumbar spine disability, noting that spinal stenosis was not shown on radiograph, and was not demonstrated to be a residual of back surgery.  She also noted that his chronic diarrhea was at least as likely as not dietary in nature, but provided no rationale for this conclusion.

The VA examiner also opined that the Veteran's cluster headaches were less likely than not proximately due to or the result of his service-connected lumbar spine disability.  The examiner noted that headaches related to back conditions were typically a side effect of spinal tap, which the Veteran did not have.

The Board notes that VA treatment records show complaints of diarrhea and headaches following the Veteran's August 2012 lumbar spine surgery.  There were also some adjustments made to his medications, possibly as a result of these complaints.  The Board notes that the VA examiner did not address whether the medications used to treat his lumbar spine disability caused or aggravated his diarrhea and/or headaches.  

In addition, as the Veteran served in Afghanistan from June 2010 to October 2010, the Persian Gulf War presumptions are applicable in this case.  See 38 C.F.R. § 3.317.  The Board notes that the VA examiner did not address whether the Veteran's headaches and/or diarrhea were manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.  

For these reasons, the Board finds that a remand is necessary for additional VA examinations.


4.  Increased Rating Claims - Lumbar Spine, Left Lower Extremity Radiculopathy, and Insomnia

The Court recently held that pursuant to 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168-170 (2016).   The Veteran's service-connected lumbar spine disability and left lower extremity radiculopathy were last evaluated in September 2015; however, the VA examination report does not indicate that range of motion of the spine was tested in both active and passive motion.  Therefore, the Board finds that an additional VA examination is needed to address these factors.

The Veteran's service-connected insomnia was last evaluated in October 2013.  He reported that his insomnia began after surgery for his service-connected lumbar spine disability.  Thus, this issue is inextricably intertwined with the evaluation of his service-connected lumbar spine disability.  In addition, a January 2014 VA treatment record notes that the Veteran's insomnia was severe, suggesting possible worsening of the disability.  Therefore, the Board finds that another VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected insomnia.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  


5.  Temporary Total Evaluation

An August 2012 discharge summary from Wesley Medical Center indicates that the Veteran was admitted on August 7, 2012, and underwent surgical excision of osteoid osteoma of the L5 pedicle and lamina, as well as instrumented fusion at L5-S1.  It was noted that he tolerated the procedure well and there were no complications.  On postoperative day #1, he began ambulating with full weightbearing with his back brace on.  He was discharged home on August 10, 2012, in medical stable condition.  He was instructed to gradually increase his activity with a back brace in place and not lift greater than 10 pounds until seen in followup.  He was also instructed not to drive.  A follow-up appointment was scheduled in two weeks.

In this case, the period of convalescence following the August 2012 surgery is unclear.  The claims file currently does include any follow-up treatment records from Wesley Medical Center or any other treatment provider.  Therefore, the Board finds that a remand is necessary so that an attempt can be made to obtain any outstanding records, and so that the Veteran can be afforded with a VA medical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disability following his August 2012 surgery, including Wesley Medical Center.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should obtain any outstanding VA treatment records, including any records dated prior to February 2013 and since May 2014. 

2.  After obtaining any outstanding records, the AOJ should refer the claims file to the VA examiner who conducted the October 2013 VA cervical spine examination (or another examiner if unavailable) for preparation of an addendum opinion.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.

The examiner is asked to provide a supplemental opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's cervical spine subluxation is related to service, including carrying heavy gear.  If the examiner determines that it is less likely than not related to service, the examiner should explain why.  For purposes of providing this opinion, the examiner should consider the Veteran's lay statements regarding neck pain during and after service.  The examiner should discuss the medical bases and principles underlying his/her opinion.

3.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any right and left knee disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran contends that he has a current bilateral knee disorder that was incurred in service.  

It should be noted that the Veteran is competent to attest to factual matters of which she had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should identify all disorders of the right and left knees.  

For each disorder identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during military service, or that the disorder was caused or aggravated by his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  After securing any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed headaches and diarrhea.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a) After examining the Veteran, and considering his pertinent medical history and lay statements, the examiner should identify all current disorders related to his complaints of headaches and diarrhea.  

b) For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service, or any injury or environmental exposure therein. 

c) For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was caused or aggravated (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) by his service-connected lumbar spine disability, including the August 2012 surgery and any medications used to treat the condition.

d) If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology. 

e) If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to any undiagnosed illness, or a medically unexplained chronic multi-symptoms illness resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5.  After securing any outstanding records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected lumbar spine disability and left lower extremity radiculopathy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the service-connected disabilities. 

The examiner should report all signs and symptoms necessary for rating the Veteran's lumbar spine disability and left lower extremity radiculopathy.  In particular, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing in not necessary in this case, he or she should clearly explain why this is so. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

The examiner should also provide an opinion as the period of convalescence required following the Veteran's August 2012 surgery.  If the record is unclear as to the exact period of convalescence, the examiner should state how many days or months of convalescence such surgery usually requires. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

6.  After securing any outstanding records, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected insomnia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the service-connected disabilities. 

The examiner should report all signs and symptoms necessary for rating the Veteran's insomnia.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the claims file since the most recent Statement of the Case (SOC) or Supplemental SOC (SSOC).  If any benefit sought is not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


